DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 21, 24, 26 and 29 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al [US 2020/0212018].  
►	With respect to claim 1, Lai et al (fig 22, text [0001]-[0121]) discloses the claimed chip package structure comprising:
	at least one die (405 being similar to active die 50C of fig 5B), the at least one die including a die active surface (surface including active device 54 – similar fig 5B of active die 50C), a die back surface and die side surfaces; 
	a conductive structure (412/410/66C/62C/60C), the conductive structure including a wafer conductive layer (66C/62C/60C) and a panel-level conductive layer (410/412/418/422), wherein the panel-level conductive layer further includes a conductive trace (410); 
	a protective layer (64C/68C/low-k dielectric for 60C/56C), the protective layer including protective layer side surfaces, the protective layer being disposed on and in contact with the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (406), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (412/414) is disposed on a protective layer front surface; 
	a dielectric layer, the dielectric layer (411) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein a first portion of the conductive trace is in direct contact with the wafer conductive layer and a second portion of the conductive trace is in direct contact with the protective layer within a contour of the at least one die (see fig 22).
►	With respect to claim 2, Lai et al discloses wherein the wafer conductive layer includes wafer conductive traces (metal lines, text [0037]) and wafer conductive studs (66C), and at least one of the wafer conductive traces further includes wafer connection points (pad 62C); and the wafer conductive studs are respectively provided on the wafer connection points.
►	With respect to claim 5, Lai et al discloses the wafer conductive layer includes wafer conductive studs (66C); the die active surface includes electrical connection pads (62C); and at least one of the wafer conductive studs is electrically connected with at least one of the electrical connection pads.
►	With respect to claim 6, Lai et al (fig 22) discloses the panel-level conductive layer includes conductive studs; the panel-level conductive layer is electrically connected with the wafer conductive studs; and the panel-level conductive layer has one or more layers.
►	With respect to claim 21, Lai et al (fig 22, text [0010]) discloses at least one die comprises two or more dies, and the two or more dies are electrically connected together
►	With respect to claim 24, Lai et al (fig 22) discloses a groove is configured in the dielectric layer (411) at a position corresponding to the panel-level conductive layer for exposing the panel-level conductive layer from the dielectric layer.
►	With respect to claim 26, Lai et al (fig 28) discloses at least a part of the conductive traces that is closest to the die active surface is provided on the molding layer front surface and extends to an edge of the chip package structure, and the part of the conductive trace has a flat configuration.
►	With respect to claim 29, Lai et al (fig 22) discloses the conductive trace (410) further includes panel-level connection points; and the panel-level conductive layer further includes a plurality of conductive studs respectively provided on the panel-level connection points.
Claims 1, 24, 30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeng et al [US 2018/0033782].
►	With respect to claim 1, Jeng et al (fig 8, text [0013]-[0033]) discloses the claimed chip package structure comprising:
	at least one die (34, text [0025]), the at least one die including a die active surface (surface of semiconductor substrate of device die 34 including active device at the front surface – surface facing up of the semiconductor substrate), a die back surface (back side surface of semiconductor substrate of device die 34 facing down and contacting die-attach film 36) and die side surfaces (vertical surface of device die 34); 
	a conductive structure (38/48), the conductive structure including a wafer conductive layer (38, text [0025]) and a panel-level conductive layer (48, text [0029]), wherein the panel-level conductive layer further includes a conductive trace (RDL 48); 
	a protective layer (40, text [0025]), the protective layer including protective layer side surfaces, the protective layer being disposed on and in contact with the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (42, text [0028]), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (48) is disposed on a protective layer front surface; 
	a dielectric layer (46, text [0028]), the dielectric layer being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein a first portion of the conductive trace (48) is in direct contact with the wafer conductive layer (38) and a second portion of the conductive trace is in direct contact with the protective layer (40) within a contour of the at least one die (34).
►	With respect to claim 24, Jeng et al (fig 8, text [0028]) discloses a groove is configured in the dielectric layer (46) at a position corresponding to the panel-level conductive layer for exposing the panel-level conductive layer from the dielectric layer.
►	With respect to claim 30, Jeng et al (fig 8, text [0013]-[0033]) discloses the claimed chip package structure comprising:
	at least one die (34, text [0025]), the at least one die including a die active surface, a die back surface and die side surfaces; 
	a conductive structure (38/48), the conductive structure including a wafer conductive layer (38, text [0025]) and a panel-level conductive layer (48, text [0029]), wherein the panel-level conductive layer further includes a conductive trace (48); 
	a protective layer (40, text [0025]), the protective layer including protective layer side surfaces, the protective layer being a single layer disposed on the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (42, text [0028]), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (412/414) is disposed on a protective layer front surface; 
	a dielectric layer(46, text [0028]), the dielectric layer being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein the conductive trace (48) includes a single and continuous conductive layer.
►	With respect to claim 32, Jeng et al (fig 8) discloses the panel-level conductive layer (48, text [0029]) further includes a plurality of conductive studs; and the conductive studs are electrically connected to the single and continuous conductive layer.
Claim 34 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al [US 2016/0322337].
►	With respect to claim 34, Liang et al (fig 12, text [0017]-[0083]) discloses a chip package structure comprising:
	at least one die (102, text [0048]), the at least one die including a die active surface, a die back surface and die side surfaces; 
	a conductive structure (112/126), the conductive structure including a wafer conductive layer (112, text [0047]- [0048]) and a panel-level conductive layer (128/130,/132/134, text [0058]-[0061]), wherein the wafer conductive layer  further comprises wafer conductive traces (metal layers of circuitry 112, text [0048]) in contact with  and extending along the die active surface (see fig. 12); 
	a protective layer (104, text [0048]), the protective layer including protective layer side surfaces, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (144, text [0076]), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer is disposed on a protective layer front surface; and 
	a dielectric layer (102a/102b, fig 1, text [0018]), the dielectric layer being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface,
	wherein the dielectric layer is substantially coplanar with the panel-level conductive layer (128).
Claims 1 and 5 are rejected under 35 U.S.C. 102](a)(1) and 102(a)(2) as being anticipated by Wang et al [US 9,870,975].
►	With respect to claim 1, Wang et al (fig 1H, cols 1-10) discloses the claimed chip package structure comprising:
	at least one die (212), the at least one die including a die active surface (surface including active device – col 3 lines 17-37), a die back surface and die side surfaces; 
	a conductive structure (215/217/225), the conductive structure including a wafer conductive layer (215/217) and a panel-level conductive layer (225), wherein the panel-level conductive layer further includes a conductive trace (225); 
	a protective layer (214/216), the protective layer including protective layer side surfaces, the protective layer being disposed on and in contact with the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
a molding layer (222), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (225) is disposed on a protective layer front surface; 
a dielectric layer, the dielectric layer (224) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein a first portion of the conductive trace is in direct contact with the wafer conductive layer and a second portion of the conductive trace is in direct contact with the protective layer within a contour of the at least one die (see fig 1H).
►	With respect to claim 5, Wang et al discloses the wafer conductive layer includes wafer conductive studs (217); the die active surface includes electrical connection pads (215); and at least one of the wafer conductive studs is electrically connected with at least one of the electrical connection pads.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al [US 2020/0212018] or Jeng et al [US 2018/0033782] in view of Lee [US 2018/0006058].
►	With respect to claim 7, organic/inorganic composite is a known material for protective layer.  Selection of a known material based on its suitability for its intended use supported a
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was
held to be obvious).  See Lee et al as an evidence that shows a usage of organic/inorganic composite for protective layer (34, fig 5H, text [0038]).
Claims 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al [US 2020/0212018] or Jeng et al [US 2018/0033782] or Wang et al [US 9,870,975].
►	With respect to claims 8-9 and 12, the claimed parameter would be obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious.  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al [US 2018/0033782] in view of Lai et al [US 2020/0212018].
►	With respect to claim 33, Jeng et al does not expressly teach wherein the single and continuous conducive layer is provided on the molding layer front surface and extends to an edge of the chip package structure. 
	However, Lai et al (fig 28) discloses the single and continuous conducive layer is provided on the molding layer front surface and extends to an edge of the chip package structure.
	Therefore, it would have been obvious for those skilled in the art to modify the chip package of Jeng to have the single and continuous conductive layer as being claimed, per taught by Lai et al to provide designed electrical conductive path as being needed for chip package structure.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al [US 9,870,975] in view of Jeng et al [US 2018/0033782].
►	With respect to claim 30, Wang et al (fig 1H below, cols 1-10) discloses the claimed chip package structure comprising:
	at least one die (212), the at least one die including a die active surface (surface including active device – col 3 lines 17-37), a die back surface and die side surfaces; 
	a conductive structure (215/217/225), the conductive structure including a wafer conductive layer (215/217) and a panel-level conductive layer (225), wherein the panel-level conductive layer further includes a conductive trace (225); 
	a protective layer (214/216), the protective layer including protective layer side surfaces, the protective layer being disposed on the die active surface, the protective layer side surfaces being substantially aligned with the die side surfaces, wherein the wafer conductive layer is disposed within the protective layer; 
	a molding layer (222), the molding layer encapsulating the at least one die and the protective layer, wherein the panel-level conductive layer (225) is disposed on a protective layer front surface; 
	a dielectric layer, the dielectric layer (411) being disposed on the panel-level conductive layer, the protective layer and a molding layer front surface, 
	wherein the conductive trace includes a single and continuous conductive layer.
	Wang does not expressly teach the protective layer being a single layer. 
However, Jeng e al (fig 8) disclose the wafer conductive layer (38, text [0025]) disposed within the protective layer (40, text [0025]), wherein the protective layer being the single layer.
Therefore, it would have been obvious for those skilled in the art to modify the chip package structure of Wang et al by having the single layer as being claimed, per taught by Jeng et al, to provide protection as being needed to the at least one die and conductive element thereon.
►	With respect to claim 31, Wang et al discloses the single and continuous conductive layer (225) is in direct contact with the wafer conductive layer (217) and the protective layer (216) within a contour of the at least one die and in direct contact with the molding layer outside the contour of the at least one die.
Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al [US 2016/0322337] in view of Hurwitz et al [US 2020/0212018].
►	With respect to claim 35, Liang et al disclose the panel-level conductive layer includes a conductive trace (130,134, text [0058]-[0061]), and conductive studs (via 129, text [0073]).
Liang et al does not expressly the dielectric layer is substantially coplanar with the conductive studs.  
However, Hurwitz et al (fig 3u) discloses the panel-level conductive layer includes a conductive trace (18) and conductive studs (20/22/24); and the dielectric layer (26) is substantially coplanar with the conductive studs.
Therefore, it would have been obvious for those skilled in the art to modify the chip package structure of Liang et al by having the dielectric layer is substantially coplanar with the conductive studs as being claimed, per taught by Hurwitz et al, to provide a Grid Array of pads that serve as contact in the form of BGA (text [0124]).
►	With respect to claim 36, the same reason given above, Hurwitz et al also discloses a groove is configured in the dielectric layer at a position corresponding to the conductive studs for exposing the conductive studs from the dielectric layer.
►	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al [US 2016/0322337] in view of Hurwitz et al [US 2020/0212018] over claim 30 and further in view of Lai et al [US 2020/0212018].
►	With respect to claim 37, Liang et al in view of Hurwitz et al includes at least a part of the conductive trace (130/134, Liang et al) or (18, Hurwitz et al) that is closest to the die active surface is in direct contact with the molding layer front surface, Liang et al in view or Hurwitz et al does not expressly teach at least the part of the conductive trace extending to an edge of the chip package structure,  
	However, Lai et al (fig 28) teaches at least the part of the conductive trace (410) extending to an edge of the chip package structure.  
	It would have been obvious for those skilled in the art to have the chip package structure of  Liang et al in view of Hurwitz et al and further in view of Lai et al with the conductive trace extending to the edge of the chip package structure to provide conductive path being needed for chip package structure.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 5-9, 12, 21, 24, 26, 29-37 have been considered but are moot in view ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819